     Case 2:20-cv-02289-WBS-JDP Document 11 Filed 03/10/21 Page 1 of 2


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   CAROLYN BOYKIN,                      NO.   2:20-cv-02289-WBS-JDP
13                   Plaintiff,

14        v.                              ORDER REFERRING CASE TO VDRP AND
                                          STAYING PROCEEDINGS
15   BODY CONTOUR CENTERS, LLC dba
     SONO BELLO, and DOES 1-10,
16
                     Defendant.
17

18
                                   ----oo0oo----
19
                The court has determined that this case is appropriate
20
     for an early settlement conference and will refer the action to
21
     the court’s Voluntary Dispute Resolution Program (“VDRP”).          Both
22
     parties have consented to participate in VDRP.         (Docket No. 9.)
23
                IT IS THEREFORE ORDERED that:
24
                1.      Within fourteen (14) days of this Order, the
25
     parties shall contact the court’s VDRP administrator, Sujean
26
     Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
27
     process of selecting an appropriate neutral.         The parties shall
28
                                          1
     Case 2:20-cv-02289-WBS-JDP Document 11 Filed 03/10/21 Page 2 of 2


1    carefully review and comply with Local Rule 271, which outlines

2    the specifications and requirements of the VDRP.

3                2.    Any party that objects to this referral to the

4    VDRP shall file its objections within seven (7) days of this

5    Order.     Such objections shall clearly outline why that party

6    believes that the action is not appropriate for referral to the

7    VDRP.

8                3.    To avoid the unnecessary expenditure of costs and

9    attorneys’ fees, this action is hereby stayed to provide the

10   parties time to complete the VDRP session.         No later than five

11   (5) days after completion of the VDRP session, the parties shall

12   file a joint statement indicating whether a settlement was

13   reached.

14               4.    The parties shall complete the VDRP session no

15   later than May 28, 2021.      The court hereby resets the Status

16   (Pretrial Scheduling) Conference for July 6, 2021.          If a

17   settlement is not reached through VDRP, the parties shall submit

18   an Amended Joint Status Report no later than June 21, 2021.

19               IT IS SO ORDERED.

20   Dated:   March 9, 2021
21

22

23

24

25

26
27

28
                                          2
